--------------------------------------------------------------------------------

Exhibit 10.10(b)


AMENDED & RESTATED
SERIES B SECURITIES PURCHASE AGREEMENT




THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”) is
made as of the 17th day of November, 2009, by and among HEALTH DISCOVERY
CORPORATION, a Georgia corporation (the “Company”), and the investors listed on
Schedule A hereto (the “Purchasers”).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 under Regulation D as promulgated by the United States Securities
and Exchange Commission (the “Commission”) under Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchasers, and the Purchasers desires
to purchase from the Company, shares (the “Shares”) of Series B Preferred Stock
of the Company, no par value (the “Preferred Stock”);
 
WHEREAS, this Agreement and the sale of the Shares to the Purchasers is a part
of a private offering (the “Offering”) with an aggregate minimum gross proceeds
of at least $100,000.00 (the “Minimum Amount”);
 
WHEREAS, the Company and the initial purchasers listed on Schedule A hereto
entered into the original Series B Securities Purchase Agreement, dated as of
March ___, 2009 (the “Original Purchase Agreement”), related to the Offering,
and Amendment 1 to Series B Securities Purchase Agreement, as of November 1,
2009, which increased the Maximum Amount of the Offering to $1,650,000.00 (the
“Amendment”);
 
WHEREAS, to reflect the Amendment and to update the Company’s Disclosure
Schedules, the Original Purchase Agreement has been Amended and Restated.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein, the Company and the Purchasers hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE
 
1.1   Purchase and Sale.  Subject to the terms and conditions set forth herein,
the Company shall issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, agrees to purchase from the Company, at the Closing
(as defined below) that number of Shares set forth opposite the Purchaser’s name
on Schedule A for the amount set forth on such Schedule (the “Purchase Price”).
 
1.2   Closing.
 
a.   The Closing.  The initial closing (the “Initial Closing” or the “Closing”)
of the purchase and sale of the Shares shall take place on March 31, 2009, or
such other time as the Company and the Purchasers shall otherwise agree (the
“Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
b.   Purchasers’ Deliveries at Closing.  At each Closing, each Purchaser must
deliver to the Company the following:
 
(i)   a copy of this Agreement, duly executed by such Purchaser,
 
(ii)   a completed Purchaser Questionnaire in for form of Exhibit A, attached
hereto; and
 
(iii)          the Purchase Price to be paid by wire transfer, bank check or
money order.
 
c.   Company Deliveries at Closing.  At the Closing, the Company shall deliver
to each Purchaser (at each Purchaser’s address listed on the signature page of
this Agreement):
 
(i)   one copy of this Agreement, duly executed by the Company, and
 
(ii)   a certificate evidencing the Shares registered in the books and records
of the Company in the name of each Purchaser or the Purchaser’s nominee.
 
1.3   Sale of Additional Shares.
 
a.   After the Initial Closing, the Company may sell, on the same terms and
conditions as those contained in this Agreement (subject to equitable and
proportional adjustment in the event of any stock dividend, stock split, reverse
stock dividend or reverse stock split, or any capital reorganization or
recapitalization or similar event affecting the common stock of the Company,
which becomes effective after the date of this Agreement and on or before the
Closing Date), additional shares of Series B Preferred Stock (the “Additional
Shares”) to one or more purchasers (the “Additional Purchasers”) in one or more
subsequent closings provided that (i) such subsequent sales, together with the
sales to the Purchasers, do not result in gross proceeds to the Company of
greater than $1,650,000 (the “Maximum Amount”), (ii) such subsequent sales are
consummated on or prior to December 31, 2009, and (iii) each Additional
Purchaser shall become a party to this Agreement, as defined below, by executing
and delivering a counterpart signature page to this Agreement.  Schedule A to
this Agreement shall be updated to reflect the number of Additional Shares
purchased at each such Closing and the parties purchasing such Additional
Shares.
 
b.   Prior to the Initial Closing, Additional Purchasers may, with the written
consent of the Company, become a party to this Agreement by executing and
delivering a counterpart signature page to this Agreement, in which event (i)
such Additional Purchasers will purchase their Additional Shares at the Initial
Closing and (ii) Schedule A to this Agreement will be updated to reflect the
number of Additional Shares purchased and the parties purchasing such Additional
Shares.  Notwithstanding the foregoing, any Additional Purchasers may not become
a party to this Agreement to the extent his, her or its purchase of Additional
Shares at the Initial Closing would result in the aggregate Purchase Price for
total sales of Shares to all Purchasers in the Offering in an amount exceeding
the Maximum Amount.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
2.1   Representations and Warranties of the Company.  The Company represents and
warrants to the Purchasers that, to its knowledge, the statements contained in
this Section 2.1 are true, correct and complete, in all material respects, as of
the date of this Agreement, and will be true correct and complete, in all
material respects, as of the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
 
a.   Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Georgia, with the
requisite corporate power and authority to carry on its business as currently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing as a foreign corporation in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate,
(x) adversely affect the legality, validity or enforceability of this Agreement
or any of the transactions contemplated hereby, (y) have or result in a material
adverse effect on the condition (financial or otherwise), business, operations,
results of operations, assets, capitalization, financial condition, licenses,
permits, rights or privileges (whether contractual or otherwise) or prospects of
the Company, taken as a whole, or (z) impair the Company’s ability to perform
fully on a timely basis its obligations hereunder (an effect caused by or change
resulting from any event or circumstance described in clause (x), (y) or (z),
being a “Material Adverse Effect”).  The Company has made available to the
Purchasers true and correct copies of the Company’s Articles of Incorporation,
as in effect on the date of this Agreement (the “Articles of Incorporation”),
and the Company’s Bylaws, as in effect on the date of this Agreement (the
“Bylaws”).
 
b.   Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action by the Company. This Agreement has been duly executed
by the Company and when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application and except that rights to indemnification and contribution may be
limited by federal or state securities laws or public policy relating thereto.
 
c.   Capitalization.  Except as set forth on Schedule 2.1(c), as of the date of
this Agreement, the authorized capital stock of the Company consists of
300,000,000 shares of Common Stock, of which 169,522,590 shares are issued and
outstanding, 30,000,000 shares of preferred stock, of which 7,437,184 shares are
issued and outstanding and designated “Series A Preferred Stock,” and 13,750,000
shares will be designated “Series B Preferred Stock,” and options and warrants
to acquire 126,277,644 shares of Common Stock have been granted and remain
outstanding.  Except as described in Section 2.1(c) of the attached Disclosure
Schedule, no Person (as hereinafter defined) has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement.  The issuance and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, exchange,
conversion or reset price under such securities.
 
d.   Authorization and Validity; Issuance of Shares. The Shares are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be validly issued, fully paid and non-assessable, free and clear of all liens.
 
e.   No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Articles of Incorporation, Bylaws or other organizational documents of the
Company, (ii) subject to obtaining the consents referred to in Section 2.1(f),
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company is a party
or by which any property or asset of the Company is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject or by which any material property or asset of
the Company is bound.
 
 
3

--------------------------------------------------------------------------------

 
 
f.      Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority, regulatory or self regulatory agency, or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement, other than (i)  any required application(s) or any letter(s)
acceptable to the Over-the-Counter Bulletin Board (“OTCBB”), and (ii) any
filings, notices or registrations under applicable federal or state securities
laws (the “Required Approvals”), except where failure to do so has not resulted
or would not reasonably result, individually, or in the aggregate, in a Material
Adverse Effect.  “Person” means an individual or corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind.
 
g.   Litigation; Proceedings. Except as specifically set forth on in the SEC
Documents or Section 2.1(g) of the attached Disclosure Schedule there is no
action, suit, notice of violation, proceeding or investigation pending or
threatened against or affecting the Company or any of its subsidiaries or any of
their respective properties before or by any court, governmental or
administrative agency or regulatory authority (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement, or (ii) would reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.  There has not been, and there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director that was a director of the Company
at any time during the last three years or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
subsidiary under the Exchange Act of 1934, as amended (the “Exchange Act”) or
the Securities Act.
 
h.   No Default or Violation.  The Company (i) is not in default under or in
violation of any indenture, loan or other credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound and which is required to be included as an exhibit to any
SEC Document, (ii) is not in violation of any order of any court, arbitrator or
governmental body applicable to it, (iii) is not in violation of any statute,
rule or regulation of any governmental authority to which it is subject, (iv) is
not in default under or in violation of its Articles of Incorporation, Bylaws or
other organizational documents, respectively in the case of (i), (ii) and (iii),
except where such violations have not resulted or would not reasonably result,
individually or in the aggregate, in a Material Adverse Effect.
 
i.      SEC Documents; Financial Statements.  Since January 1, 2007, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it, with the Commission, pursuant to Section 13, 14 or 15(d) of
the Exchange Act (collectively referred to herein as the “SEC Documents”).  As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder applicable to such SEC
Document.  Except to the extent that information contained in any SEC Document
filed and publicly available prior to the date of this Agreement has been
revised or superseded by a later filed SEC Document, which later filed SEC
Document was filed prior to the date of this Agreement, none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto as in effect at the time of filing. Such
financial statements fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.
 
 
4

--------------------------------------------------------------------------------

 
 
j.   Material Changes.  Since the date of the latest audited financial
statements included within the SEC Documents, except as specifically disclosed
in the SEC Documents, (i) there has been no event, occurrence or development
that has had a Material Adverse Effect, (ii) the Company has not incurred any
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, and (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock.
 
k.   Listing and Maintenance Requirements.  The Company has not, in the two
years preceding the date of this Agreement, received notice from the OTCBB or
any other exchange or market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such exchange or market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements of the OTCBB. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the OTCBB and approval of the shareholders of the Company is not
required for the Company to issue and deliver to the Purchasers the number of
Shares contemplated by this Agreement.
 
l.       Broker’s Fees.  The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of any broker, finder or other intermediary retained by the Company that
may be due in connection with the transactions contemplated by this Agreement.
 
2.2   Representations, Warranties and Covenants of the Purchasers.
 
a.   Purchasers Status.  Purchasers represent and warrant to, and covenants
with, the Company that: (i) each Purchaser is an “accredited investor” as
defined in Regulation D under the Securities Act, and each Purchaser is also
knowledgeable, sophisticated and experienced in making, and is qualified to
evaluate the risks and merits and make decisions with respect to investments in
securities presenting an investment decision like that involved in the purchase
of the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares and is able to bear the risks of this investment; (ii) each
Purchaser is acquiring the Shares in the ordinary course of its business and for
its own account for investment only and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act; (iii) each Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (iv)  each Purchaser has, in
connection with its decision to purchase the Shares, relied only upon the SEC
Documents and the representations and warranties of the Company contained
herein, (v) each Purchaser has answered all questions on the Investor
Questionnaire and the answers thereto are true, correct and complete in all
material respects as of the date hereof and will be true, complete and correct
in all material respects as of the Closing Date; and (vi) each Purchaser will
notify the Company immediately of any material change in any of such information
until the Closing.  Purchasers understands that its acquisition of the Shares
has not been registered under the Securities Act or registered or qualified
under any state securities law in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the bona fide nature of
the Purchasers’ investment intent as expressed herein, and the Company is not
required and never intends to so register the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
b.   Resale Restrictions.  Each Purchaser hereby covenants with the Company not
to make any sale of the Shares without complying with the provisions of this
Agreement and without satisfying all requirement of an applicable exemption
under the Securities Act for such sale.  Each Purchaser acknowledges that the
Shares will be imprinted with the following legend that prohibits their transfer
except in accordance therewith:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
c.   Short Position.  Each Purchaser hereby covenants with the Company not to
use any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock of the Company if doing so would be in violation of
applicable securities laws.
 
d.            No Advice.  Each Purchaser understands that nothing in the SEC
Documents, this Agreement or any other materials presented to the Purchasers in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  Each Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.
 
e.   Organization; Authority.  Each Purchaser is either an individual residing
in the state as set forth on the signature page of this Agreement, or a
corporation, limited liability company or limited partnership duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement and to carry
out the obligations hereunder.  The purchase by Purchasers of the Shares
hereunder has been duly authorized by all necessary action on the part of the
Purchasers.  This Agreement has been duly executed and delivered by each
Purchaser and constitutes the valid and legally binding obligation of each
Purchaser, enforceable against each Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity and except that
rights to indemnification and contribution may be limited by federal or state
securities laws or public policy relating thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
f.     Risk.  Each Purchaser has carefully reviewed and understands the risks
of, and other considerations relating to, the purchase of the Shares, and an
investment in the Company.  Each Purchaser has adequate means of providing for
its current needs and possible future contingencies, and each Purchaser has no
need, and anticipates no need in the foreseeable future, to sell or otherwise
transfer the Shares.  Each Purchaser is able to bear the economic risks of this
investment and, consequently, without limiting the generality of the foregoing,
each Purchaser is able to hold the Shares for an indefinite period of time and
has sufficient net worth to sustain a loss of its entire investment in the
Company if such loss should occur.  Each Purchaser understands that the purchase
of the Shares is a highly speculative investment, which involves a high degree
of risk of loss of each Purchaser’s entire investment therein.
 
g.   Reliance.  Each Purchaser understands and acknowledges that (i) the Shares
are being offered and sold to the Purchasers without registration under the
Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act under Section 4(2) of the Securities Act or
Regulation D promulgated thereunder, and (ii) the availability of such exemption
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the representations set forth in this Section 2.2, including, without
limitation, the accredited investor status and the investment intent of the
Purchasers, and each Purchaser hereby consents to such reliance.
 
h.   Information.  Each Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by Purchasers or its advisors.  Each Purchaser and its advisors,
if any, have been afforded the opportunity to ask questions of the Company and
receive answers concerning the terms and conditions of the offering and obtain
any additional information, which the Company possesses or can acquire without
unreasonable effort or expense, that is necessary to verify the accuracy of any
representations or information set forth in any such material. Representatives
of the Company have adequately answered all inquiries that the Purchasers have
made of them concerning the Company or any other matters relating to the
operation of the Company and sale of the Shares.
 
i.      Taxes.  Each Purchaser is aware that the Company and its representatives
assume no responsibility for the tax consequences to the Purchasers of any
investment in the Company.
 
j.      No Representation or Promise.  No one has ever represented or promised
expressly or by implication, any of the following: (i) the approximate or exact
length of time that Purchasers will be required to remain as owner of the
Shares, (ii) the amount or type of profit, or loss (including tax write-offs
and/or tax benefits) to be realized, if any, as a result of the Purchasers’
investment, or (iii) that the past performance or experience of the officers or
directors of the Company or any affiliate, their associates, agents, or
employees or of any other person gives any assurance that the Company will be a
success.
 
k.   Offering Literature; No Advertisement.  No Purchaser has been furnished any
offering literature other than, and has relied only on the information contained
in, (i) the SEC Documents, and (ii) this Agreement, including the exhibits and
schedules thereto.  No Purchaser is purchasing the Shares as a result of, or
subsequent to, any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or meeting in which
representatives of the Company were in attendance.
 
l.   Governmental Review.  Each Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares. 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE III.
CONDITIONS
 
3.1   Closing.
 
a.   Conditions Precedent to the Obligation of the Company to Sell the
Shares.  The obligation of the Company to sell the Shares is subject to the
satisfaction or waiver by the Company, at or before the Closing Date, of each of
the following conditions:
 
(i)   the representations and warranties of the Purchasers in this Agreement
shall be true and correct in all material respects as of the date when made and
as of the Closing Date;
 
(ii)   the Purchasers shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
before the Closing Date; and
 
(iii)   no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
b.   Conditions Precedent to the Obligation of the Purchasers to Purchase the
Shares.  The obligation of the Purchasers hereunder to acquire and pay for the
Shares at the Closing is subject to the satisfaction or waiver by the
Purchasers, at or before the Closing Date, of each of the following conditions:
 
(i)   the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date;
 
(ii)   the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or
before the Closing Date;
 
(iii)   no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement;
 
(iv)   all Required Approvals shall have been obtained;
 
(v)   delivery of all items deliverable under Section 1.2(c);
 
(vi)   no Material Adverse Effect shall have occurred or been threatened (and no
condition, event or development shall have occurred or been threatened involving
a prospective Material Adverse Effect) in respect of the Company or any of its
subsidiaries between the date of this Agreement and the Closing Date; and
 
(vii)         the sales to the Purchasers hereunder shall not result in gross
cash proceeds to the Company in excess of the Maximum Amount.
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE IV.
INDEMNIFICATION & CONFIDENTIALITY
 
4.1   Indemnification.
 
a.   By the Company.  The Company will indemnify and hold Purchasers harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that Purchasers may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy, or any allegation by a third party
that, if true, would constitute a breach or inaccuracy, of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement; provided, however, that any and all payments made or due to a
Purchaser by the Company as a result of the obligations of this Section 4.1
shall be limited to, and in no case shall exceed, the Purchase Price paid by
such Purchaser, as stated in Section 1.1 herein.
 
b.   By the Purchasers.  Purchasers will indemnify and hold the Company harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that the Company may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy, or any allegation by a third party
that, if true, would constitute a breach or inaccuracy, of any of the
representations, warranties, covenants or agreements made by such Purchasers in
this Agreement; provided, however, that any and all payments, in the aggregate,
made or due by such Purchasers as a result of the obligations of this Section
4.1 shall be limited to, and in no case shall exceed, the amount of the Purchase
Price (but no credit shall be granted for such payment for any obligation of the
Purchasers pursuant to this Section 4.1) paid by such Purchaser, as stated in
Section 1.1 herein.
 
4.2   Confidential Information.  Purchasers represents to the Company that, at
all times during the Company’s offering of the Shares, the Purchasers have
maintained in confidence and have not used except in connection with its
purchase of the Shares pursuant hereto, all non-public information regarding the
Company received by the Purchasers from the Company or its agents (“Confidential
Information”), and covenants that it will continue to maintain in confidence
such information until such information becomes generally publicly available
other than through a violation of this provision by the Purchasers or its
agents.  If Purchasers are required to disclose any Confidential Information in
legal proceedings (such as by deposition, interrogatory, request for documents,
subpoena, civil investigation demand, filing with any governmental authority or
similar process) Purchasers may do so without violating this Agreement;
provided, however, that before making any use or disclosure in reliance on this
paragraph the Purchasers shall give the Company at least fifteen (15) days prior
written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and will furnish only that portion of the
Confidential Information which is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded any Confidential Information so furnished.
 
ARTICLE V.
MISCELLANEOUS


5.1   Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto, contain the entire understanding of the parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2   Notices.  Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
any of the parties by another, or whenever any of the parties desires to give
another any such communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing, and shall be delivered in person with receipt acknowledged or by
registered or certified mail, return receipt requested, postage prepaid, or by
telecopy and confirmed by telecopy answerback addressed as follows:
 
If to the Company:
With a Copy to:
   
Health Discovery Corporation
2 East Bryan Street, Suite #601
Savannah, GA  31401
Attn: Stephen D. Barnhill, M.D.
Facsimile: (912) 443-1989
Bryan Cave LLP
1201 W. Peachtree Street, N.E., 14th Floor
Atlanta, Georgia 30309
Attn:  Todd Wade, Esq.
Facsimile:  (404) 572-6999
   
If to the Purchasers:
     
To the addresses listed on the signature pages of this Agreement.



or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile prior
to 5:30 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile on a day that is not a business day or later than 5:30 p.m. (New York
City time) on any business day, (c) the business day following the date of
mailing, if sent by a U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. As used herein, a “business day” means any day except Saturday, Sunday or
a day which is a federal legal holiday or a day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
5.3   Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.
 
5.4   Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement, and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.5   Successors and Assigns; Assignability; No Third-Party
Beneficiaries.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder, or by reason hereof, shall be assignable by the
Purchasers without the prior written consent of the Company; provided, however,
that each Purchaser may assign any of its rights under this Agreement to any of
its affiliates.  If this Agreement is assigned, all covenants contained herein
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
 
10

--------------------------------------------------------------------------------

 
 
5.6   Governing Law; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Georgia, without regard to the principles of conflicts of law
thereof.  Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) (each a “Proceeding”) shall be
commenced exclusively in the state and federal courts sitting in the Atlanta,
Georgia.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Atlanta, Georgia for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such Proceeding
is improper.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
5.7   Survival.  The representations, warranties, agreements and covenants
contained herein shall survive following the Closing.
 
5.8   Counterparts; Execution.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
5.9   Publicity.  The Purchasers shall not issue any press release or make any
public disclosure regarding the transactions contemplated hereby unless such
press release or public disclosure is approved by the Company in advance.
Notwithstanding the foregoing, each of the parties hereto may, in documents
required to be filed by it with the SEC or other regulatory bodies, make such
statements with respect to the transactions contemplated hereby as each may be
advised by counsel is legally necessary or advisable, and may make such
disclosure as it is advised by its counsel is required by law.
 
5.10         Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
thereof, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
5.11         Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
5.12         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchasers
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages will not be adequate compensation for
any loss incurred by reason of any breach of obligations described in the
foregoing sentence and hereby agree to waive in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
[the remainder of this page is intentionally blank]

 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized persons as of the
day and year below.
 
 

 
HEALTH DISCOVERY CORPORATION
                       
By:
         
Name:
       
Title:
     
Date:
     





IN MAKING AN INVESTMENT DECISION, THE PURCHASERS MUST RELY ON ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE SALE OF THE SHARES AND WARRANT,
INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.





 
By:
           
Name:
       
Date:
         
Address:
                     
Resident of the State of
   

 
 
 

--------------------------------------------------------------------------------

 
 
Disclosure Schedule
Section 2.1(c)


In accordance with the Amendment, the Company amended its Articles of
Incorporation to increase the number of shares designated as “Series B Preferred
Stock” to 20,675,000.


On November 4, 2009, as a result of the trading value of our common stock
exceeding $0.12 per share for a period of 30 consecutive calendar days, the
outstanding shares of Series A Preferred Stock converted by its terms into
7,437,184 shares of common stock.


As of November 13, 2009, warrants to purchase 8,491,928 shares of our common
stock at $0.14 per share have been exercised, which increases the number of
shares of Common Stock outstanding to 181,491,025 and reduces the number of
options and warrants to acquire shares of Common Stock to 112,485,716.  Pursuant
to the terms of a significant number of these outstanding warrants, the Company
may force the exercise or forfeiture of such warrants; accordingly, the Company
expects additional exercises in the near term.


In connection with the Securities Purchase Agreement dated August 15, 2007,
Prime Mover Capital Partners, LP (“Prime Mover”) has a right to elect to
purchase up to 10% of the Shares issued in connection with the consummation of
the transactions contemplated by this Agreement.  The Company must provide
notice of the consummation of the transactions contemplated by this Agreement
within thirty days of the Closing.  Prime Mover must notify the Company of its
intention to purchase additional securities within twenty days of receiving such
notice, and the sale must close within sixty days of the date of such notice.
 
 
 

--------------------------------------------------------------------------------

 
 
Disclosure Schedule
Section 2.1(g)


On September 8, 2008, January 6, 2009, January 8, 2009 and January 15, 2009, the
Company received letters from an investor in the Company’s 2007 private
placement (“2007 Private Placement”), claiming (a) that its anti-dilution rights
received on the 2007 Private Placement had been triggered by various amendments
to the vesting provisions of outstanding warrants and that, as a result, it is
entitled to receive additional shares of Company common stock, (b) breaches of
its contractual rights to approve certain issuances of derivative securities,
(c) breaches of other covenants made by the Company in the 2007 Private
Placement, (d) the Company had violated its SEC disclosure obligations, and
(e) various breaches by the members of the Board of Directors of their fiduciary
duties.  If the investor’s position is correct, the Company may be required,
among other things, to issue approximately 98,500,000 shares to such investor,
and, if all of the other investors in the 2007 Private Placement sought the same
remedy, the Company may be required to issue approximately 739,000,000 shares in
the aggregate.  Issuing such shares of common stock would cause substantial
dilution to existing shareholders and would exceed the number of the Company’s
authorized shares of common stock.